Citation Nr: 1812742	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating for lumbar spine disability rated as 10 percent disabling prior to May 19, 2016 and 20 percent thereafter.

2. Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.  

At the hearing, the issue of entitlement to TDIU due in part to the lumbar spine disability on appeal was raised. This claim is deemed as part and parcel of the increased rating claim on appeal, see Rice v. Shinseki, 22 Vet. App. 447 (2009), but is listed as a separate issue on the title page for administrative purposes.

The issue of entitlement to a higher schedular rating for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has been unable to secure substantially gainful employment, due to his service-connected disabilities for the entire appeal period.


CONCLUSION OF LAW

The criteria for an award of a TDIU have been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the 2017 Board hearing, the Veteran claimed that his service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment. As of this date, the Veteran holds a combined 90 percent rating for service-connected disabilities due to peripheral neuropathy, left lower extremity, rated as 40 percent disabling; peripheral neuropathy, right lower extremity, rated as 40 percent disabling; peripheral neuropathy, left upper extremity, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; bilateral cataracts rated as 20 percent disabling; tinnitus rated as 10 percent disabling; and lumbar degenerative joint disease rated as 20 percent disabling. He also holds noncompensable ratings for hypertension, neoplasms of the skin, peripheral neuropathy, left upper extremity rhinitis, and a post lumbar laminectomy scar.

As of the date of claim, the Veteran is eligible for consideration of TDIU under 38 C.F.R. § 4.16(a). Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). Entitlement to TDIU must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work. See 38 C.F.R. §§ 3.340, 3.341, 4.16. The question in a claim of entitlement to TDIU is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment." In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

The record reflects that the Veteran's employment history consists mainly of working as a construction worker and driver following his service. He has not worked substantially gainful employment since December 2010. His education is limited to a high school education with some college courses.

The Veteran has been deemed unemployable by the Social Security Administration (SSA) in December 2010 due to primary diagnoses of peripheral neuropathy, diabetes mellitus, bilateral cataracts and lumbar degenerative joint disease. In other words, SSA deemed the Veteran unemployable due to service-connected conditions. 

The Board's review of the record reflects that the SSA decision is consistent with the evidence of record, to include the testimony of the Veteran. In addition, the combined 90 percent schedular rating reflects very little residual occupational ability. As there is sufficient evidence to establish unemployability due to service-connected disability since the filing of the claim, the Board resolves reasonable doubt in favor of the Veteran and grants the claim of entitlement to TDIU. See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

The claim of entitlement to TDIU is granted.


REMAND

The Veteran seeks a higher disability rating for his service-connected lumbar spine disability. The Board finds that additional examination is required to properly evaluate the Veteran's functional impairment during flare-ups to comply with a recent holding in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder updated VA and private treatment records.

2. Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected lumbar spine disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use. If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report. The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

The examiner should also identify all neurologic complications attributable to service-connected lumbar spine disability, including right lower extremity radiculopathy.  See, e.g., VA examination reports dated April 2011 and May 2016.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


